Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 11/16/2021 is considered by the examiner.

Specification
4.	In paragraph 0001 of the specification, a U.S. Patent Number for the application no. 17/015,211 is missing.  It appears that the U.S. Patent No. 11, 210,305 needs to be included.  Appropriate correction is required. 

Claim Objections
5.	Claims 1, 11 and 21 are objected to because of the following informalities:
	These claims recite the phrase of “date object” (i.e., line 8 of claims 1 and 11; and line 7 of claim 21).  It appears that it should be changed to --data object--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 21, the examiner finds that independent claims 1, 11 and 21 are so abstract in recitation that the claims are deemed indefinite.  That is, the examiner cannot determine the metes and bounds of the claims as required to ascertain the scope of the respective claim.  More particularly, claims 1, 11 and 21 recite the limitations of “receiving, from a transaction system processor, data indicative of a level of activity and a number of each of a plurality of composite data objects, each of which includes two or more base data objects of the set of base objects which contribute to a value of the composite date object [data object], at least one of which has an object relationship with the first core data object” [emphasis added] (i.e., lines 5-9 of claim 1); “computing, by the processor, a value indicative of a level of confidence in the value of each of the plurality of composite data objects as a function of the data indicative of the level of activity and the number of sources” [emphasis added] (i.e., lines 10-12 of claim 1); “generating, by the processor, a first data structure comprising data indicative of the plurality of composite data objects and, based on the object relationships thereof, the two or more base data objects, the first core data object, and the computed value of the each of the composite data objects” [emphasis added] (i.e., lines 13-16 of claim 1); “identifying, by the processor and storing in the memory, a first subset of the data stored in the first data structure indicative of all the composite data objects, base data objects, and the first core data object and further indicative of only the relationships therebetween having the largest computed value” [emphasis added] (i.e., lines 17-20 of claim 1); and “generating, by the processor and storing in the memory, from the identified first subset, a first subset of the plurality of composite data objects and, based thereon, determining the value of one or more base data objects” [emphasis added] (i.e., lines 21-23 of claim 1).  In particular, the examiner is unclear as to what the phrases “data indicative”, “a value”, “a value indicative of a level of confidence”, and “data indicative of the plurality of composite data” refer.  The examiner is also unclear as to what the phrases “computing… a value” and “generating…data indicative” refer. Are they referring to different mechanisms to each other?  Or are they referring to the same mechanism?  More specifically, it is unclear if there is a difference between the terms “value” and “data.”  Clarification is required.  These claims also recite the limitations of “a plurality of external sources” and “a number of sources” (i.e., lines 3 and 5 of claim 1; lines 3 and 6 of claim 11; and line 3-5 of claim 21).  However, it is unclear if “external sources” is different “a number of sources”?  It is unclear how and in what manner these limitations are related to each other. Are they referring the same thing?  Clarification is required.  Though a claim is read in view of the specification, the specification does not shed any light as to the meaning of these phrases.  Therefore, the examiner finds it unclear as to what the language of claims 1, 11 and 21 is directed.  When the claims become so ambiguous that one of ordinary skill in the art cannot determine their scope absent speculation, such claims are invalid for indefiniteness.  Because the examiner concludes that there are significant ambiguities with respect to the independent claims and thus to each of the claims depending therefrom, no patentability based on art will be applied at this time.  
In addition, claims 1, 11 and 21 recite the limitations of "the computed value" [emphasis added] (i.e., lines 15-16 of claim 1; line 16 of claim 11; and line 14 of claim 21); “the largest computer value” [emphasis added] (i.e., line 20 of claim 1; line 20 of claim 11; and line 19 of claim 21).  There is insufficient antecedent basis for these limitations in these claims.  Clarification is required.  
Claims 5-7 recite the limitations of “a computed value”, “the computed value”, “the largest computed value”, or “a higher computed value.”  However, it is unclear how and in what manner these limitations are related to one another.  Furthermore, it is also unclear what exactly constitutes “the largest computed value” and “a higher computed value.”   Clarification is required.  Claims 15-17 recite the similar limitations and are rejected due to the same reasons as explained for claims 5-7.  
	Claims not specifically mentioned above are also rejected in virtue of their dependency on a rejected claim.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161